1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MONICA GONZALES,                               ) Case No.: 1:19-cv-00232-LJO-JLT
                                                    )
12                  Plaintiff,                      ) ORDER CLOSING THE CASE
                                                    )
13          v.                                      ) (Doc. 19)
                                                    )
14   LOWE'S HOME CENTERS, LLC,
                                                    )
15                  Defendant.                      )
                                                    )
16                                                  )

17          The parties report they have resolved he action and agree the case should be dismissed with

18   prejudice with each side to bear their own costs and fees. (Doc. 19.) The Federal Rules of Civil

19   Procedure Rule 41 makes such stipulations effective immediately with further order of the Court.

20   Because all parties who have appeared in the action signed the stipulation (Doc. 22), it “automatically

21   terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly,

22   the Clerk of Court is DIRECTED to close this action.

23
24   IT IS SO ORDERED.

25      Dated:     January 15, 2020                           /s/ Jennifer L. Thurston
26                                                     UNITED STATES MAGISTRATE JUDGE

27
28
